Citation Nr: 1508946	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder scar, rated 0 percent from December 11, 1945, to June 7, 1998, and 10 percent as of June 8, 1998.

2.  Entitlement to an increased initial rating for a shell fragment wound of the left shoulder muscle group, rated 10 percent as of December 11, 1945.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945 and was a recipient of the Purple Heart Medal.  The Veteran died in July 2013, and the appellant has been substituted as claimant for the purposes of these appeals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of claims for an increased rating for a left shoulder scar and an increased rating for a shell fragment wound of the left shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an increased rating for a left shoulder scar and an increased rating for a shell fragment wound of the left shoulder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2010 the Veteran submitted claims asserting clear and unmistakable error in ratings concerning a left shoulder scar and residuals of a shell fragment wound of the left shoulder.  A July 2010 rating decision granted those claims. The Veteran filed a notice of disagreement with that rating decision in October 2010 with regards to the ratings assigned, and perfected an appeal of these issues in June 2011. 

In February 2015, the Veteran's widow submitted a statement that she wanted to withdraw all of the claims for increased ratings on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c) (2014).

As a result of the claimant's withdraw of these appeals, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the claimant has withdrawn the claims for an increased rating for a left shoulder scar and an increased rating for residuals of a left shoulder injury.  Therefore, the Board does not have jurisdiction to review those appeals, and they are dismissed.



ORDER

Entitlement to an increased rating for left shoulder scar, rated 0 percent from December 11, 1945, to June 7, 1998, and 10 percent as of June 8, 1998 is dismissed.

Entitlement to an increased initial rating for a shell fragment wound of the left shoulder muscle group, rated 10 percent as of December 11, 1945 is dismissed..



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


